Title: From Thomas Jefferson to Abraham Baldwin, 14 April 1802
From: Jefferson, Thomas
To: Baldwin, Abraham

DEAR SIR
              Washington Apr. 14. 1802.
              I have prepared a catalogue for the library of Congress in conformity with your ideas that books of entertainment are not within the scope of it, and that books in other languages, where there are not translations of them, are to be admitted freely. I have confined the catalogue to those branches of science which belong to the deliberations of the members as statesmen, and in these have omitted those classical books, antient and modern, which gentlemen generally have in their private libraries, but which cannot properly claim a place in a collection made merely for the purposes of reference.
              In History I have confined the list to the Chronological works, which give facts and dates with a minuteness not to be found in narrations composed for agreeable reading. Under the Law of Nature & Nations I have put down every thing I know of worth possessing, because this is a branch of science often under the discussion of Congress & the books written in it not to be found in private libraries.
              In law, I set down only general treatises for the purpose of reference. the discussions under this head in Congress are rarely so minute as to require or admit that Reports & special treatises should be introduced. The Parliamentary collection I have imagined should be compleat. it is only by having a law of proceeding, and by every member having the means of understanding it for himself, and appealing to it, that he can be protected against caprice & despotism in the chair. the two great Encyclopedies form a compleat supplement for the sciences omitted in the general collection, should occasion happen to arise for recurring to them. I have added a set of dictionaries in the different languages, which may be often wanting. this catalogue combined with what you may approve in those offered by others, will enable you to form your general plan, and to select from it every year to the amount of the annual fund of those most wanting. I have noted on it those which by the printed catalogue I find you already possess. in estimating, the amount of an annual selection, folios may be stated as costing 1½ guinea, quartos a guinea, 8 vos. 8/ 12 mos. 4/ in England, & in France three fourths of those prices, in neat but not splendid bindings. Accept assurances of my respect & friendly consideration.
              Th: Jefferson
            